DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-23 are pending.  Claims 12 and 17-23 are withdrawn.  Claims 1-11 and 13-16 are presently considered.
Election/Restrictions
Applicant's election with traverse of Group I (original claims 1-16) and the elected subgenus of species of “Man-AAV2” (identified as “an AAV2 virus particle comprising mannose conjugated to a tyrosine residue”), whereby “Man-AAV2” is made in a product-by-process step that “use[s] compound 7 to modify the AAV2” to produce a “resulting viral particle [that] will include the structure of Formula (Ia) and also that of Formula (Ic) (Formula (Ic) where X2 is (CO-NH2, n is 1, Spacer is “(-CH2-CH2-O)3” and M is -Man) in the reply filed on 4/27/2021 is acknowledged.  
The traversal is on the ground(s) set forth at pages 8-9 of the Reply filed 4/27/2021.  It is the Examiner’s understanding that the basis of the traversal is premised upon the claim that the prior art of WO2007/126764A2 (cited in Restriction mailed 3/8/2021) is distinguishable from the instant claims because 
…The instant claims of Group I recite, in relevant part, “an adeno-associated virus (AAV) particle comprising a capsid protein...” An AAV particle as recited necessarily includes a genomic nucleic acid, but this is expressly missing from the interior tyrosine-modified capsids described in the ‘764 reference.
(see, e.g., Reply filed 4/27/2021 at 9 at 1st full ¶).
1,2,3,4.  Accordingly, the term “AAV particle” does not necessarily exclude empty AAV particles that lack genomic nucleic acids unless specifically defined by the Applicant in such a manner (see, e.g., MPEP § 2111.01(II)).  Here, Applicant does not identify any supported definition for the term “AAV particle” in the original disclosure that excludes “empty AAV particles” from the broader scope of “AAV particles” as presently claimed.  Accordingly, as presently claimed, the term “AAV particles” includes “empty AAV particles” exactly as taught by the prior art.  If Applicant wishes to limit the pending claim scope in a manner excluding “empty AAV particles”, Applicant must so specifically amend the claims.  In addition, the prior art is applicable for all that it teaches (see, e.g., MPEP § 2123(I)-(II)), and WO’764 explicitly teaches that the exterior may be modified prior to and independent from genome removal (see, e.g., WO’764 at Fig. 1).  Accordingly, the traversal has been fully considered, but is not found persuasive because the underlying premise is factually incorrect.  No unity of invention has been established, and no special technical feature has been identified (see also, rejections below).

Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/2021.
Upon review of the elected species, Examiner notes that a single, fully defined species was not identified.  Rather, it is the Examiner’s understanding that a subgenus of species defined using product-by-process terminology has been identified by the Applicant (see, e.g., Reply filed 4/27/2021 at 8), wherein an unclaimed intermediate compound (i.e., compound 7) is “use[d]…to modify the AAV”.  Applicant is directed to MPEP § 2113, which addresses product-by-process language, which is examined based on the product itself.  Accordingly, compound 7 is not a requirement, but only the final product actually claimed.  The claimed invention is understood to be an AAV2 particle wherein at least one capsid protein comprises a modified tyrosine as shown at claim 9:

    PNG
    media_image1.png
    188
    460
    media_image1.png
    Greyscale

Wherein X2 is CO-NH2, and may be located at the para, meta, or ortho positions, n is 1, spacer is the PEG of “(-CH2-CH2-O)3” and the saccharide moiety comprises mannose.  Because Applicant identified a subgenus rather than a single species, it is presumed absent evidence to the contrary, that each of the species are obvious variants.  If this is incorrect, Applicant should state on record that an improper election was made. Critically, Applicant mistakenly identified that the see, e.g., Reply filed 4/27/2021 at 8 at penultimate ¶).  However, upon inspection, Applicant failed to identify how claim 12 is satisfied by the originally elected subgenus.
It is noted that in the original election, Applicant identified that “X2 is CO-NH2” Applicant (see, e.g., Reply filed 4/27/2021 at 8), but this is not an option at instant claim 9 and does not appear in the originally filed disclosure, and therefore would constitute new matter and raise enablement issues.  Therefore, this selection is deemed a typographical error, and is reasonably inferred to be -CO-NH-, consistent with the structure of 

    PNG
    media_image2.png
    185
    437
    media_image2.png
    Greyscale
.
Following an extensive search and examination, the originally elected species has been deemed obvious in view of the prior art as set forth below. Per MPEP § 803.02, 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious….
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/2021.

	During search and examination of the elected subgenus, art was incidentally discovered that is applicable to non-elected species.  Although Examination has not yet been extended to cover non-elected species, as a courtesy to the Applicant this art has been set forth below.
	Claims 1-11 and 13-16 are presently considered.

Information Disclosure Statement
	The IDS filed 1/6/2021 is acknowledged and presently considered. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
The examined claims are directed to products, namely AAV particles modified at a tyrosine residue upon a capsid protein.  Claims 1 and 9 are representative of the pending claim scope:
1 (original). An adeno-associated virus (AAV) particle comprising a capsid protein, said capsid protein comprising at least one chemically-modified tyrosine residue, said chemically modified tyrosine residue comprising a covalently-linked mono- or polysaccharide moiety.

9 (currently amended).    The AAV particle of claim 1, wherein the at least one chemically-modified tyrosine is of formula (Ic):

    PNG
    media_image1.png
    188
    460
    media_image1.png
    Greyscale

wherein:
- X2 is -C(=O)-NH, -C(=O)-O, -C(=O)-O-C(=O)-, O-(C=O)-, NH-C(=O)-, NH-C(=O)-NH, -O-C=O-O-, O, NH, -NH(C=S)-, or -(C=S)-NH-,
- X2 is at position para, meta or ortho of the phenyl group,
- Spacer is a linking group comprising up to 1000 carbon atoms,
- n is 0 or 1, and
- M is a functional moiety comprising the mono- or polysaccharide.
The applicable claim interpretations are set forth and explained below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The term “AAV particle” is undefined on record and is given the broadest reasonable interpretation in view of the common usage in the art.  Accordingly, the term “AAV particle” is reasonably understood to encompass “empty AAV particles” that lack genomic material5,6,7,8. 
etc., so long as they “comprise” the specific moiety identified. 
At claim 4, the “wherein” clause “wherein the AAV particle targets the CNS” has been interpreted as an intended and expected result fully satisfied by all embodiments within the scope of instant claim 1 (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  This is reasonable in view of the original disclosure filed 1/6/2021, which identifies generally that AAV can be utilized to transduce the CNS (see, e.g., Spec. filed 1/6/2021 at 12 at lines 30-34, page 13 at lines 1-7, page 13 at 5-11).  If this interpretation is incorrect, and not all embodiments at claim 1 are fully enabling and satisfy claim 4, Applicant should explicitly identify exactly which embodiments within the scope of the independent claim are not fully enabled.  Accordingly, per MPEP § 2111.04(I), claim 4 is understood to be anticipated and/or rejected for the same reasons as instant claim 1.
Applicant is advised that it is presently unclear if claims 14-15 read upon the elected species or not.  Upon subsequent clarifying information indicating that the elected species does not read upon such claims, claims 14-15 may be withdrawn.
Additional claim interpretations have been set forth below.

Claim Objections
Claims 2, 5, 7, 9, and 10 are objected to because of the following informalities:  

Claim 10 is missing a comma after “chains”.
Appropriate correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites formula I, which shows three points of attachment, but fails to identify what is conjugated at each position and to what extent the tyrosine is “chemically modified”, which renders the claim scope indefinite:

    PNG
    media_image3.png
    193
    368
    media_image3.png
    Greyscale

The claim does not identify to what extent the tyrosine is “chemically modified” and does not clarify at what position the mono- or polysaccharide moiety must be attached.  Notably, if attached at any point A, B, or C, it would presumably still be “covalently-linked” to the “chemically-modified” tyrosine.  If attached at A or B, it begs the question of what is attached at C, and vice versa.  Therefore, in view of the “chemically-modified” language in combination with the undefined points of attachment, the claim scope is variable and indefinite. For purposes of applying prior art, it is presumed that A and B are not “chemically modified” positions, but rather simply illustrate peptide bonds at a tyrosine position within a larger polypeptide, and that the mono- or polysaccharide moiety is attached at point C.  Applicant may consider clarifying the scope by simply adding language such as “wherein X1-Ar links the tyrosine moiety to a mono- or polysaccharide moiety via an optional spacer, and wherein the remaining points of attachment represent linkages to additional amino acids within the capsid protein”.
	At claim 15, the phrase “mutated capsid protein” renders the claim indefinite because it is unclear relative to what the capsid protein is actually mutated.  In addition, it is unclear if the scope of mutations includes silent mutations that do not alter the protein sequence.  A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  Here, the scope of claim 15 materially and substantially For purposes of applying prior art, the term “mutated” at claim 15 is understood to include any mutation relative to any protein, and to also include silent mutations.
	Accordingly, claims 2 and 15 are rejected under 35 USC § 112(b).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites a “wherein” clause but fails to further limit the subject matter of the claim upon which it depends.  The phrase does not refer to any structure/function relationship of record and therefore is not reasonably deemed a functional limitation that further defines a narrower subgenus of structures from among those encompassed by instant claim 1.  Rather, at claim 4, the “wherein” clause “wherein the AAV particle targets the CNS” is understood to merely recite all embodiments within the scope of instant claim 1 (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  This is reasonable in view of the original disclosure filed 1/6/2021, which identifies generally that AAV can be utilized to transduce the CNS (see, e.g., Spec. filed 1/6/2021 at 12 at lines 30-34, page 13 at lines 1-7, page 13 at 5-11).  Accordingly, in view of the instant record, the language at claim 4 does not appear to further limit the scope of instant claim 1.  Therefore, claim 4 is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
If Applicant disagrees and believes that claim 4 further limits the scope of instant claim 1, Applicant should clearly and unambiguously identify a structure/function relationship of record, and clearly identify what embodiments within the scope of instant claim 1 are excluded or included by instant claim 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/126764A2 (Nov. 8, 2007; cited in Restriction mailed 3/8/2021) in view of WO2017/212019A1 (Dec. 14, 2017; cited in IDS filed 1/6/2021 as Cite No. 4).
Claim interpretation:  The applicable claim interpretation has been set forth above in a separate section and under 35 USC §112(b), and those interpretations are incorporated into the instant rejection.
Regarding instant claim 1 and 4, WO’764 discloses that viral capsids, generally, could be chemically modified at tyrosine residues (see, e.g., WO’764 at ¶¶[0006], claims 1 and 3-6) by using free alcohol (-OH) moieties on the exterior surface of viral capsids, such as those present in tyrosine (see, e.g., WO’764 at ¶¶[0053]-[0054], claims 1 and 3-6).  WO’764 identifies that such methods are applicable to exterior capsid proteins independent from and prior to genome removal (see, e.g., WO’764 at Fig. 1).  Regarding claims 1, 4, and the use of mono- and polysaccharides, WO’764 explicitly discloses that viral capsid could be chemically modified at tyrosine residues using polymers and carbohydrates (see, e.g., WO’764 at ¶¶[0006], claims 1 and 3-6) by using free alcohol (-OH) moieties on the exterior surface of viral capsids, such as those present in tyrosine (see, e.g., WO’764 at ¶¶[0053]-[0054], claims 1 and 3-6) to attach 18F, such as 2-18F-2-deoxy-D-glucose (see, e.g., WO’764 at ¶¶[0070]-[0071], [0076], claims 1, 3-6, 15-17, 19, and 68, Figure 2).  Regarding claim 4 and the “wherein” clause, the “wherein” clause “wherein the AAV particle targets the CNS” has been interpreted as an intended and expected result fully satisfied by all embodiments within the scope of instant claim 1 (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  Regarding claim 16, an artisan would readily appreciate that a diagnostic imaging compounds labeled with 18F, such as 2-18F-2-deoxy-D-glucose (see, e.g., WO’764 at ¶¶[0070]-[0071], [0076], claims 1, 3-6, 15-17, 19, and 68, Figure 2) would be utilized for imaging in vivo and therefore would at once envisage pharmaceutical formulations suitable for administration of imaging agents.
WO2007/126764A2 differs from the instantly claimed invention as follows: WO’764 does not explicitly teach or reduce to practice any examples wherein the viral particle modified as described and claimed is an AAV particle.
However, WO’764 is understood to be generic in scope and therefore would reasonably be understood to be generically applicable to all viral particles.  WO’019 is cited herein to establish that AAV and AAV2 viral particles were known in the prior art, and were taught as suitable for use with chemical modifications at the surface (see, e.g., WO’019 at title, abs).  Regarding claim 4 and the “wherein” clause, the “wherein” clause “wherein the AAV particle targets the CNS” has been interpreted as an intended and expected result fully satisfied by all embodiments within the scope of instant claim 1 (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  In addition, WO’019 explicitly teaches and identifies that recombinant AAV vectors can target cells see, e.g., WO’019 at 28 at lines 1-11).  Regarding claim 13 and the use of recombinant AAV particles, WO’019 explicitly identifies that the disclosure and guidance regarding the chemical modification of AAV particles with mono- and polysaccharides is applicable to recombinant AAV particles (see, e.g., WO’019 at abs, 14 at lines 5-11).  Regarding claims 14-15 and the use of wild-type and non wild-type capsid proteins, WO’019 explicitly identifies that the capsid proteins involved in chemical coupling may include wild-type capsid proteins (see, e.g., WO’019 at 11 at lines 10-17) or mutated capsid proteins (see, e.g., WO’019 at 11 at lines 10-25).  Accordingly, an artisan would readily infer that the sequences of capsid proteins were not limiting so long as the surface of the AAV remained chemically modifiable.  Regarding claim 16 and pharmaceutical compositions, WO’019 explicitly identifies that chemically modified recombinant AAV particles can be utilized in pharmaceutical compositions for medical uses (see, e.g., WO’019 at abs, 7 at lines 3-5, 9 at lines 6-12, 31 at lines 5-15).  Accordingly, an artisan would readily appreciate that such particles, intended for use in gene therapy, could be utilized in pharmaceutical compositions.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The invention is the simple substitution of an AAV particle as taught by WO’019 in place of the generic viral particle as referred to by WO’764, and such substitution would predictably yield an AAV particle specifically modified at tyrosine residues with 2-18F-2-deoxy-D-glucose, which would be expected and predicted to have utility as an imaging agent (see, e.g., MPEP § 2143(B), (G)).
see, e.g., MPEP §§ 2121(I), 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to use a known viral particle according to a known method and achieve the exact result taught and disclosed by the prior art.  Furthermore, in view of the broad disclosure, and artisan would readily appreciate that the disclosed methods are applicable to exterior or interior capsid proteins, and that such labeling methods were independent of genome removal, and wherein such exterior labeling could be performed prior to genome removal (see, e.g., WO’764 at Fig. 1).
Accordingly, claims 1, 4, and 13-16 are rejected.


Claims 1, 3-4, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/212019A1 (Dec. 14, 2017; cited in IDS filed 1/6/2021 as Cite No. 4) in view of Boutureira et al. (Advances in Chemical Protein Modification, Chem. Rev., vol. 115:2174-2195 (2015); hereafter “Boutureira”), Schlick et al., (Dual-Surface Modification of the Tobacco Mosaic Virus, JACS, vol. 127:3718-3723 (2005); hereafter “Schlick”), WO2007/126764A2 (Nov. 8, 2007; cited in Restriction mailed 3/8/2021), Castle et al. (Controlling AAV Tropism in the Nervous System with Natural and Engineered Capsids, Methods Mol Biol., vol. 1382: 133–149 (2016); hereafter “Castle”), and further in view of Zhong et al. (Tyrosine-phosphorylation of AAV2 vectors and its consequences on viral intracellular trafficking and transgene expression, Virology, col. 381(2):194-202 (Nov. 2008); hereafter “Zhong”).
Claim interpretation:  The applicable claim interpretation has been set forth above in a separate section and under 35 USC §112(b), and those interpretations are incorporated into the instant rejection.
WO’019 pertains to the chemical modification of the surface of the capsid of recombinant Adeno-Associated Virus (AAV) vector particles, including AAV2 (see, e.g., WO’019 at title, abs).  WO’019 identifies art-recognized problems and needs, namely WO’019 identifies that the existing approaches for modifying the surface of an AAV vector particle “required the genetic modification of the capsid” (see, e.g., WO’019 at 4 at lines 15-26), which lacked “the desired flexibility and simplicity, since it cannot be applied to a wild type capsid” (id.), and could also cause unforeseen problems since the “introduction of a genetic modification in the capsid can change the tropism of the vector and can modify the production yield and other biological parameters” (id.); furthermore, genetic modification methods are also less desirable because “genetic modification has to be performed for each new serotype that needs to be modified” (see, e.g., WO’019 at 4 at lines 15-26).  WO’019 summarizes basic needs in the AAV arts as follows:
“there exists a need for . . . a method to modify AAV-derived vectors by chemical coupling..” (see, e.g., WO’019 at 5 at lines 7-10); 
“[t]here is also a need to modify the AAV-derived vectors without requiring a step of modification of the AAV aminoacid capsid sequence” (see, e.g., WO’019 at 5 at lines 10-16);
“there exists a need for new methods for chemically coupling ligands of any nature on AAV-derived vectors capsids surface” (see, e.g
“there is a need to provide new means for modifying the particle capsids with moieties such as . . . . carbohydrates” (see, e.g., WO’019 at 5 at lines 17-20).
However, WO’019 provides guidance to an art-recognized solution to these problems and needs, namely WO’019 directs artisan to methods of chemically coupling ligands to the surface of the capsid of AAV by reacting ligands to reactive moieties of particular amino acids located at the surface of the AAV particles (see, e.g., WO’019 at abs, 1 at lines 3-11, 5 at lines 22-30).  Regarding claims 1, 3, and the chemical coupling of the surface of AAV vector particles to galactose, N-acetylgalactosamine, or mannose, WO’019 teaches and discloses methods for chemically modifying the surface of AAV vector particles with art-recognized targeting ligands, including mono- or polysaccharides (see, e.g., WO’019 at 14 at lines 5-11), and WO’019 explicitly teaches the use of the targeting ligands of galactose, N-acetylgalactosamine, and mannose (see, e.g., WO’019 at abs, 8 at lines 5-10, 14 at lines 15-16, 30 at lines 25-28, 47 at lines 1-20, 52 at lines 30 to page 53 at line 30, Fig. 7), as well as any “galactose-derived ligands, which are recognized by asialoglycoprotein receptors” (see id. at 14 at lines 28-30).  Accordingly, the prior art provides explicit guidance and motivation to chemically modify the surface of AAV vector particles with mono- and polysaccharides.  Regarding claim 4 and the “wherein” clause, the “wherein” clause “wherein the AAV particle targets the CNS” has been interpreted as an intended and expected result fully satisfied by all embodiments within the scope of instant claim 1 (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  In addition, WO’019 explicitly teaches and identifies that recombinant AAV vectors can target cells of the CNS (see, e.g., WO’019 at 28 at lines 1-11).  Regarding claim 13 and the use of recombinant AAV particles, WO’019 explicitly identifies that the disclosure and guidance regarding the chemical see, e.g., WO’019 at abs, 14 at lines 5-11).  Regarding claims 14-15 and the use of wild-type and non wild-type capsid proteins, WO’019 explicitly identifies that the capsid proteins involved in chemical coupling may include wild-type capsid proteins (see, e.g., WO’019 at 11 at lines 10-17) or mutated capsid proteins (see, e.g., WO’019 at 11 at lines 10-25).  Accordingly, an artisan would readily infer that the sequences of capsid proteins were not limiting so long as the surface of the AAV remained chemically modifiable.  Regarding claim 16 and pharmaceutical compositions, WO’019 explicitly identifies that chemically modified recombinant AAV particles can be utilized in pharmaceutical compositions for medical uses (see, e.g., WO’019 at abs, 7 at lines 3-5, 9 at lines 6-12, 31 at lines 5-15).  Accordingly, an artisan would readily appreciate that such particles, intended for use in gene therapy, could be utilized in pharmaceutical compositions.
WO2017/212019A1 differs from the instantly claimed invention as follows: The prior art of WO’019 specifically directs artisans to chemically couple ligands on the surface of AAV particles by using primary amines, and in particular lysine (see, e.g., WO’019 at abs, 11 at 10-17, claim 1) rather than tyrosine as instantly claimed.  Therefore, the issue is simply whether or not an artisan would reasonably appreciate that the art-recognized problems and needs identified in WO’019 could be predictably addressed by chemically coupling ligands (such as mono- or polysaccharides) to the AAV particle surface as suggested by WO’019, but by a reaction at a tyrosine rather than a lysine.
Tyrosine-specific chemical modification methods of proteins were well-known in the art:  Boutureira reviews prior art methods for modifying proteins at specific amino acid residues (see, e.g., Boutureira at title, Contents and Introduction on 2174-2175).  Specifically, Boutureira see, e.g., Boutureira at scheme 3 on 2177, 2177-2178 at § 2.2.2; scheme 3 is reproduced in part below):

    PNG
    media_image4.png
    584
    960
    media_image4.png
    Greyscale

Accordingly, Boutureira establishes that site-selective methods for modification of tyrosine utilizing reactions with diazonium salts, Mannich Reactions, preformed Imines, and Ene-type reactions were known and practiced in the prior art.  This list of reaction is not exhaustive, but illustrate that artisans were fully enabled to site-specifically modifiy proteins at accessible tyrosine residues using known methods to obtain predicted and expected results.  
Tyrosine-specific chemical modification methods had previously been used to modify viral surface proteins:  Schlick and WO’764 are cited herein to establish that methods of chemically modifying exterior viral proteins were known in the art, and had previously been reduced to practice for other viral particles. Schlick explicitly teaches the exterior modification of a different virus at exterior surface tyrosine residues (see, e.g., Schlick at abs, Fig. 1 on 3718, Fig. 2 at 3719).  WO’764 discloses that viral capsids, generally, could be chemically modified at see, e.g., WO’764 at ¶¶[0006], claims 1 and 3-6) by using free alcohol (-OH) moieties on the exterior surface of viral capsids, such as those present in tyrosine (see, e.g., WO’764 at ¶¶[0053]-[0054], claims 1 and 3-6).  WO’764 identifies that such methods are applicable to exterior capsid proteins (see, e.g., WO’764 at Fig. 1, reproduced in part below):

    PNG
    media_image5.png
    272
    983
    media_image5.png
    Greyscale

Accordingly, an artisan would readily appreciate that the chemical modification step of the capsid exterior could be performed independently and prior to genome removal in view of the WO’764 disclosure (see id.).
Tyrosine-specific chemical ligation of carbohydrates to surface proteins of viruses had previously been reduced to practice:  WO’764 explicitly discloses that viral capsid could be chemically modified at tyrosine residues using polymers and carbohydrates (see, e.g., WO’764 at ¶¶[0006], claims 1 and 3-6) by using free alcohol (-OH) moieties on the exterior surface of viral capsids, such as those present in tyrosine (see, e.g., WO’764 at ¶¶[0053]-[0054], claims 1 and 3-6) to attach therapeutic agents, such as diagnostic imaging compounds labeled with 18F, such as 2-18F-2-deoxy-D-glucose (see, e.g., WO’764 at ¶¶[0070]-[0071], [0076], claims 1, 3-6, 15-17, 19, and 68, Figure 2).  Such methods would be at once envisaged at applicable to all viral capsids, including AAV particles as presently claimed.
There is motivation to site-specifically modify AAV at tyrosines, and the results would be predictable:  The chemical modification of an AAV at a surface tyrosine position would be readily expected and predicted to address the art-recognized problems and needs identified in the see, e.g., WO’019 at 4 at lines 15-26), because tyrosine site-specific modification of AAV viral vectors is an art-recognized means of chemical coupling (see, e.g., WO’019 at 5 at lines 7-10), that does not require modification of an underlying capsid sequence (see, e.g., WO’019 at 5 at lines 10-16), wherein the process can be utilized to couple ligands to AAV-derived vector capsid surfaces (see, e.g., WO’019 at 5 at lines 10-16); and such modifications are suitable for conjugation of carbohydrates to exterior tyrosines (see, e.g., WO’019 at 5 at lines 17-20).  Here, the expected and predicted utility of specifically using mono- or polysaccharides such as galactose, N-acetylgalactosamine, and mannose, is that such saccharides would desirably act as targeting ligands (see, e.g., WO’019 at 14 at lines 5-11; see also id. at at abs, 8 at lines 5-10, 14 at lines 15-16, 14 at lines 28-30, 30 at lines 25-28, 47 at lines 1-20, 52 at lines 30 to page 53 at line 30, Fig. 7).
Additional expected and predicted results stemming from site-specifically modifying AAV viral particles at the tyrosine positions:  The prior art provides general guidance regarding site-specific modifications of viral surfaces, and identifies that such methods can be beneficially utilized to effect chemical masking of residues. Specifically, Castle informs artisans that 
To further improve the utility of AAV as a gene therapy vector, research has concentrated on altering capsid properties such as tropism, targeting specificity, and antigenicity. This can be achieved by (1) chemical modification of the capsid…
(see, e.g., Castle at 5 at final ¶)
Chemical modification of the viral capsid with receptor-binding moieties can confer enhanced tropism, and chemical masking of native receptor-binding moieties can alter the normal tropism of AAV and shield the capsid from neutralizing antibodies.
(see, e.g., Castle at 2 at 2nd full ¶)
Chemical capsid modifications can also be used to mask receptor-binding domains on the AAV capsid, de-targeting the virus from its native receptors, shielding the capsid from neutralizing antibodies.
(see, e.g., Castle at 6 at bullet “1.”).
This is pertinent because Zhong teaches that the tyrosines in AAV capsids can be phosphorylated by EGFR-PTK (see, e.g., Zhong at abs, 195 at col I-II at bridging ¶), but also teaches that “phosphorylation of the surface-exposed tyrosine residues on recombinant AAV2 vector capsids is not desirable” because it reduces transduction capability of AAV2 vectors (see, e.g., Zhong at 199 at col I at 2nd ¶). Accordingly, in view of Castle and Zhong, an artisan would readily appreciate that any “chemical modification of the capsid” sufficient to chemically mask the tyrosine residues from being phosphorylated by EGFR-PTK, would be predicted and expected to desirably increase and/maintain transduction capability of AAV2 vectors.  Accordingly, the use of site-specific modifications at tyrosine residues using mono- or polysaccharides would be reasonably expected and predicted to act as targeting ligands (see, e.g., WO’019 at 14 at lines 5-11), but to also potentially increase/maintain transduction capability of the AAV vector particle by chemically masking the tyrosines residues and thereby preventing phosphorylation by EGFR-PTK (see, e.g., Zhong at abs, 195 at col I-II at bridging ¶, 199 at col I at 2nd ¶).
	In summary, the prior art of WO’019 identifies an art-recognized problem and directs an artisan to address the problem using known methods of chemically coupling ligands to the surface of the capsid of AAV by reacting ligands to reactive moieties of particular amino acids located at the surface of the AAV particles (see, e.g., WO’019 at abs, 1 at lines 3-11, 5 at lines 22-30).  The references of Boutureira, Schlick, and WO’764 establish that site-specific methods for chemically modifying proteins (including viral proteins) at exposed tyrosines were already known, and that such methods had already been successfully utilized to conjugate tyrosines in see, e.g., WO’764 at ¶¶[0070]-[0071], [0076], claims 1, 3-6, 15-17, 19, and 68, Figure 2).  Furthermore, the expected and predicted results of such tyrosine-specific AAV modifications were known in view of WO’019, Castle, and Zhong; namely, the saccharide-modified tyrosine would act as targeting ligands directing AAV to specific cell types, and the saccharide-modified tyrosines would also be expected to chemically mask the tyrosines and prevent undesirable phosphorylation by EGFR-PTK (see, e.g., WO’019 at 14 at lines 5-11; see also Zhong at abs, 195 at col I-II at bridging ¶, 199 at col I at 2nd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  First, the invention is the combination of prior art elements (i.e., a known AAV particle, the known monosaccharide label of 2-18F-2-deoxy-D-glucose as taught by WO’764) according to known methods of chemically modifying viral proteins as taught by WO’764 and WO’019, to predictably yield an AAV particle labeled with 2-18F-2-deoxy-D-glucose at each surface tyrosine of the AAV particle, which would predictably be usable in imaging applications, and wherein the label would expectedly and desirably chemically mask the tyrosines from phosphorylation by EGFR-PTK (see, e.g., MPEP §§ 2143(I)(A), (G)).  Second, the invention is the simple substitution of tyrosine-specific chemical modifications (as taught by WO’764, Schlick, and/or Boutureira) in place of lysine-specific chemical modifications in the WO’019 methodology, wherein such substitution (or application of known techniques of tyrosine-specific modification) would predictably result in AAV particles specifically conjugated to mono- or polysaccharide targeting ligands at surface tyrosines, and wherein such tyrosine see, e.g., MPEP §§ 2143(I)(B), (D), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)); furthermore, each of WO’764 and Schlick provide evidence that artisans possessed the knowledge and ability to modify viral surface proteins at tyrosine residues prior to the instant disclosure.  Finally, it is well-within the ordinary skill in the art to chemically modify a known AAV particle, using a known method of modifying proteins at tyrosines, wherein the chemical modification merely results in the conjugation of known mono- and polysaccharide moieties to known tyrosines, to achieve known and predicted results.
Accordingly, claims 1, 3-4, and 13-16 are rejected.


Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/212019A1 in view of Boutureira, Schlick, WO2007/126764A2, Castle, and Zhong as applied to claim Claims 1, 3-4, and 13-16 above, and further in view of Wang et al. (Primary arylamine-based tyrosine-targeted protein modification, RSC Adv., vol. 4:39446-39452 (2014); hereafter “Wang”).
Claim interpretation:  The applicable claim interpretation has been set forth above in a separate section and under 35 USC §112(b), and those interpretations are incorporated into the instant rejection.  This rejection is applicable to the elected subgenus, and therefore applied to claims 1, 3-4, and 13-16 to the extent they read upon these additional species. 
WO2017/212019A1 in view of Boutureira, Schlick, WO2007/126764A2, Castle, and Zhong as applied to claim Claims 1, 3-4, and 13-16, has been set forth above in a previous rejection, and those teachings are incorporated into the instant rejection.  As an initial matter, regarding claims 6 and 11, WO’019 teaches and discloses methods for chemically modifying the surface of AAV vector particles with art-recognized targeting ligands, including mono- or polysaccharides (see, e.g., WO’019 at 14 at lines 5-11), and WO’019 explicitly teaches the use of the targeting ligands of galactose, N-acetylgalactosamine, and mannose (see, e.g., WO’019 at abs, 8 at lines 5-10, 14 at lines 15-16, 30 at lines 25-28, 47 at lines 1-20, 52 at lines 30 to page 53 at line 30, Fig. 7).
WO2017/212019A1 in view of Boutureira, Schlick, WO2007/126764A2, Castle, and Zhong differ from the instantly claimed invention as follows: The prior art does not explicitly teach or reduce to practice a chemically modified AAV vector comprising a structure of form

    PNG
    media_image1.png
    188
    460
    media_image1.png
    Greyscale

wherein n is 1, X2 is -CO-NH-, spacer is the PEG of “(-CH2-CH2-O)3” and the saccharide moiety comprises mannose, which would yield a final structure of

    PNG
    media_image2.png
    185
    437
    media_image2.png
    Greyscale
,
wherein the modified tyrosine is conjugated at the surface of an AAV particle.  This species is understood to fully satisfy all structural requirements set forth at instant claims 1-11 and 13-16.
	As an initial matter, it is noted that the elected subgenus as presently claimed has the general arrangement of components as follows:

    PNG
    media_image6.png
    170
    447
    media_image6.png
    Greyscale

The portion that is not labeled is understood to be the amino-acid specific reactive group that binds to the tyrosine residue on the surface of AAV2.  Therefore, the elected species may be rewritten as 
[Mannose]-[linker]-[AA specific Reactive Group]-[Targeted AA]-[AAV2]
Wherein “Targeted AA” is the targeted amino acid, which is tyrosine.  Accordingly, the teachings of the prior art are considered below.
	The difference between WO’019 and the elected species, is that WO’019 teaches and discloses a mannose-AAV2 conjugate wherein the AAV2 is conjugated at exposed lysine (or primary amine) residues, to yield

    PNG
    media_image7.png
    177
    596
    media_image7.png
    Greyscale

(see, e.g., WO’019 at 15 at lines 5-30, 15 at “(D)”, 23 at Scheme 3, 52 at line 30 to 53 at 20, and Figure 7; see also id. at 5 at line 25 to page 6 at line 10, noting that “N*” represents a nitrogen of a primary amine contained within the capsid protein).  The portion that is not labeled is understood to be the amino-acid specific reactive group that binds to the lysine residue (or primary amine) on the surface of AAV2.  Accordingly, the prior art species can be rewritten as 
[Mannose]-[linker]-[AA specific Reactive Group]-[Targeted AA]-[AAV2].
This is critical, because both the elected species and the prior art teach species are within the same genus of compounds sharing the general structure of 
[Mannose]-[linker]-[AA specific Reactive Group]-[Targeted AA]-[AAV2].
Notably, WO’019 explicitly teaches and directs artisans to utilize the same exact moiety presently claimed, namely a “Mannose-(OCH2CH2)3-” (see, e.g., WO’019 at 15 at lines 5-30, 15 at “(D)”, 23 at Scheme 3, 52 at line 30 to 53 at 20, and Figure 7), wherein the AAV is also AAV2 (see id). Therefore, the only difference between the prior art and the elected species is merely the difference between the “[Amino-acid specific Reactive Group]-[Targeted AA]” portion of each compound (compare elected species with WO’019 at 15 at lines 5-30, 15 at “(D)”, 23 at Scheme 3, 52 at line 30 to 53 at 20, and Figure 7).
The difference in targeted amino acids (i.e., using tyrosine rather than lysine) directly impacts the appropriate “[Amino-acid specific Reactive Group]” that an artisan would select to S=C=N-” (see, e.g., Boutureira at Scheme 1 at 2175, reproduced in part below):

    PNG
    media_image8.png
    470
    428
    media_image8.png
    Greyscale

However, an artisan attempting to identify an appropriate “[Amino-acid specific Reactive Group]” for targeting and reacting with Tyrosine, would reasonably appreciate that the “[Amino-acid specific Reactive Group]” should comprise a primary aromatic amine (see, e.g., Boutureira at scheme 3 on 2177, 2177-2178 at § 2.2.2; scheme 3 is reproduced in part below):

    PNG
    media_image4.png
    584
    960
    media_image4.png
    Greyscale

see, e.g., Boutureira at scheme 3 on 2177, 2177-2178 at § 2.2.2; scheme 3).  Notably, such reactions are not limited to only reactions wherein “X=NO2, COCH3, [and] CONH2” as written at scheme 3 (see id).  Rather, such reactions may be utilized more generally with primary aromatic amines as taught, illustrated, and disclosed by Wang (see, e.g., Wang at Fig. 1, exemplifying a diazonium coupling reaction, reproduced in part below):

    PNG
    media_image9.png
    402
    861
    media_image9.png
    Greyscale

Regarding instant claim 9 and X2, the “R” moiety of a primary aromatic amine suitable for use in a diazonium coupling reaction may include an analogous X2 moiety of O (see Wang at Fig. 1) or an analogous X2 moiety of “-C(=O)NH-” (see, e.g., Wang at Scheme 1 on 39449).  Accordingly, it is well-within the ordinary skill in the bioconjugation arts to design, synthesize, and utilize a primary aromatic amine suitable for use in a diazonium coupling reaction.
	In sum, an artisan would readily appreciate and understand that the prior art structure of 

    PNG
    media_image10.png
    146
    474
    media_image10.png
    Greyscale

(see, e.g., WO’019 at 15 at lines 5-30, 15 at “(D)”), could be rendered suitable for use in targeting exposed tyrosine residues by simply substituting the lysine-specific chemical moieties with a primary aromatic amine of form 
    PNG
    media_image11.png
    112
    161
    media_image11.png
    Greyscale
 (see, e.g., Boutureira at scheme 3 on 2177, 2177-2178 at § 2.2.2; scheme 3; see also Wang at Fig. 1), wherein “X” would simply be a C(=O)NH- moiety (see, e.g., Wang at Scheme 1 on 39449) connected to the 
    PNG
    media_image12.png
    111
    232
    media_image12.png
    Greyscale
 (i.e., “Mannose-(OCH2CH2)3-”) as taught by WO’019 (see, e.g., WO’019 at 15 at lines 5-30, 15 at “(D)”) to predictably and expectedly yield a modified AAV2 comprising 

    PNG
    media_image13.png
    129
    444
    media_image13.png
    Greyscale

Wherein “L” is analogous to the instant X2 moiety, and may be at least O (see Wang at Fig. 1) or “-C(=O)NH-” (see, e.g., Wang at Scheme 1 on 39449) using routine chemical techniques known see, e.g., WO’019 at 15 at lines 5-30, 15 at “(D)”) could be chemically modified per known methods to render the “Mannose-(OCH2CH2)3-” moiety suitable for site-specific modification at tyrosines rather than lysines.
	Regarding motivation and expected and predicted results of tyrosine specific modifications of AAV2, these topics were discussed at length in the preceding rejection, and remain the same.  Accordingly, those discussions are incorporated into the instant rejection. 
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the invention is the combination of prior art elements (i.e., the known moiety of “Mannose-(OCH2CH2)3-” as taught by WO’019, the known primary aromatic amine structure taught by Wang and Boutureira suitable for diazonium coupling reactions, the AAV2 particle taught by WO’019) according to known methods of tyrosine-specific modification as taught by WO’764, Schlick, Boutureira, and Wang, to predictably and expectedly produce a chemically modified AAV2 conjugated to “Mannose-(OCH2CH2)3-” moieties at tyrosine residues, wherein wherein such tyrosine modifications would expectedly and desirably act as target ligands and also chemically mask the tyrosines from phosphorylation by EGFR-PTK (see, e.g., MPEP §§ 2143(I)(A), (G)).  Second, the invention is the simple substitution (or modification or use) of the lysine-specific “Mannose-(OCH2CH2)3-” AAV2 particles with tyrosine-specific “Mannose-(OCH2CH2)3-” AAV2 particles, using known tyrosine-specific reaction moieties as taught by Wang and Boutureira suitable for diazonium coupling reactions, which would predictably and expectedly yield tyrosine-labeled “Mannose-(OCH2CH2)3-” AAV2 particles, wherein such tyrosine modifications would expectedly and desirably act as target ligands and also chemically mask the tyrosines from phosphorylation by EGFR-PTK (see, e.g., MPEP §§ 2143(I)(B), (C), (D), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)); furthermore, each of WO’764 and Schlick provide evidence that artisans possessed the knowledge and ability to modify viral surface proteins at tyrosine residues prior to the instant disclosure, and in view of Wang and Boutureira an artisan would readily appreciate how to make and use substrates suitable for diazonium coupling reactions.  Finally, it is well-within the ordinary skill in the art to chemically modify a known AAV particle, using a known method of modifying proteins at tyrosines, using a known “Mannose-(OCH2CH2)3-” moiety, wherein the chemical modification merely results in the conjugation of the exact known moiety to known tyrosines, to achieve known and predicted results.
Claims 1-11 and 13-16 are rejected.


Pertinent prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horowitz et al. (Glycated AAV Vectors: Chemical Redirection of Viral Tissue Tropism, Bioconjugate Chem., vol. 22:529-532 (2011); hereafter “Horowitz”; cited in IDS filed 1/6/2021 as cite No. 9) provides guidance directing artisans to “[a]lter[] virus-receptor interactions by . . . chemical masking of amino acid residues, exposed on the viral capsid surface” (see, e.g., st ¶).  Horowitz informs artisans that “chemical masking” of residues can be utilized to alter the antigenicity and protein-binding of a virus (see, e.g., Horowitz at 530 at col II at 1st ¶ to 531 at 1st full ¶).  Horowitz informs artisans that “glycated AAV vectors [have the potential] to evade pre-existing neutralizing antibodies in the human population”, that “glycated AAV2 capsids” retain their functionality, and that such AAV modifications could desirably permit the “generation of novel tissue tropisms” (see, e.g., Horowitz at abs, 531 at col I at 1st partial ¶ to col II at 1st full ¶).
Spicer et al., (Selective chemical protein modification, Nature Communications, vol. 5:4740, pages 1-14 (Sept. 5, 2014); hereafter “Spicer”) reviews known methods for selective modification of proteins (see, e.g., Spicer at title, abs).  Spicer identifies that the modification of surface-exposed tyrosines was known in the art, using diazonium salts for diazoarylation (see, e.g., Spicer at Box 1 at page 4).
Jones et al. (Direct Peptide Bioconjugation/PEGylation at Tyrosine with Linear and Branched Polymeric Diazonium Salts, J. Am. Chem. Soc., vol. 134:7406-7413 (April 12, 2012); hereafter “Jones”) pertains to direct bioconjugation techniques applicable to tyrosine residues (see, e.g., Jones at title, abs).  Jones identifies that the analogous X2 position may be C(=O)-O (see, e.g., Jones at abs, Scheme 1 on 7406).

Conclusion
Claims 1-11 and 13-16 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., Backovic et al., (Capsid protein expression and adeno-associated virus like particles assembly in Saccharomyces cerevisiae, Microbial Cell Factories, vol 11:124, 14 pages (2012); hereafter “Backovic”) at 12 at col II at 1st partial ¶, referring to “[e]mpty or partial empty AAV particles” .
        2 see, e.g., Gao et al., (Empty virions in AAV8 vector preparations reduce transduction efficiency and may cause total viral particle dose-limiting side effects, Molecular Therapy — Methods & Clinical Development, vol. 1(9):1-8 (Jan. 29, 2014); hereafter “Gao”) at 4 at col II at 1st full ¶ and final ¶, Fig. 4, at 5 at col I, each referring to “empty AAV8 particles”.
        3 see, e.g., Wang et al. (Syngeneic AAV Pseudo-particles Potentiate Gene Transduction of AAV Vectors, Molecular Therapy — Methods & Clinical Development, vol. 4:149-158 (March 2017); hereafter “Wang”) at abs, 149 at col 1 at final ¶, and Fig. 3, referring to “empty AAV particles”.
        4 see, e.g., Pei et al. (Efficient Capsid Antigen Presentation From Adeno-Associated Virus Empty Virions In Vivo, 
        Frontiers in Immunology, vol. 9:844, pages 1-10 (April 19, 2018); hereafter “Pei”) at 2 at final ¶, referring to “empty AAV particles”.
        
        5 see, e.g., Backovic et al., (Capsid protein expression and adeno-associated virus like particles assembly in Saccharomyces cerevisiae, Microbial Cell Factories, vol 11:124, 14 pages (2012); hereafter “Backovic”) at 12 at col II at 1st partial ¶, referring to “[e]mpty or partial empty AAV particles” .
        6 see, e.g., Gao et al., (Empty virions in AAV8 vector preparations reduce transduction efficiency and may cause total viral particle dose-limiting side effects, Molecular Therapy — Methods & Clinical Development, vol. 1(9):1-8 (Jan. 29, 2014); hereafter “Gao”) at 4 at col II at 1st full ¶ and final ¶, Fig. 4, at 5 at col I, each referring to “empty AAV8 particles”.
        7 see, e.g., Wang et al. (Syngeneic AAV Pseudo-particles Potentiate Gene Transduction of AAV Vectors, Molecular Therapy — Methods & Clinical Development, vol. 4:149-158 (March 2017)) at abs, 149 at col 1 at final ¶, and Fig. 3, referring to “empty AAV particles”.
        8 see, e.g., Pei et al. (Efficient Capsid Antigen Presentation From Adeno-Associated Virus Empty Virions In Vivo, 
        Frontiers in Immunology, vol. 9:844, pages 1-10 (April 19, 2018); hereafter “Pei”) at 2 at final ¶, referring to “empty AAV particles”.